Citation Nr: 0406624	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-06810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cardiac disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder claimed as bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Casula, Counsel


REMAND

The veteran served on active duty from September 1954 to 
October 1956.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1996 RO decision which denied service connection for 
a dental condition, headaches, and a cardiac disorder, and 
declined to reopen a claim for service connection for a 
respiratory disorder claimed as bronchial asthma.  In a May 
2002 decision, the Board denied these claims.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  By a September 2003 order, the Court granted 
a July 2003 motion by the VA Secretary to vacate and remand 
the Board decision.  

According to the 2003 motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claims, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for a dental condition, headaches, and a 
cardiac disorder, and the application to 
reopen a claim for service connection for 
a respiratory disorder claimed as 
bronchial asthma.  If the benefits are 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


